DETAILED ACTION
This Office Action is in response to the amendment filed August 7, 2020 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manome (EP 2 551 068) in view of Park et al. (USPub 2015/0100159) and Hahakura et al. (USPub 2013/0260606).
Manome teaches a horizontal articulated robot comprising: a support unit (11); a first arm (18) attached to the support unit rotatably about a first rotation axis; a second arm (20) attached to the first arm rotatably about a second rotation axis; an actuation unit (30) provided on the second arm, the actuation unit having a longitudinal aperture (inside 31); a pipe (15) having a tube shape, the pipe connecting the support unit to the second arm; a hand attached (56) to the actuation unit; a first cable (inside 15) having a 
Manome does not teach a control board disposed inside the support unit and configured to output a control signal for controlling the robot.  The prior art to Park illustrates a robot in Figure 2 having a control board (250) inside a support unit (200) and configured to output a control signal for controlling the robot, the control board connected to a teaching device (700).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to configure the robot of Manome with a control board disposed inside the support unit for controlling the robot, as taught by Park, motivation being to provide a compact device for controlling the robot.
With respect to the newly amended claim language, Manome appears to illustrate the second connector being directly connected to the first connector such that the first cable and the second cable are connected by the first connector and the second connector.  Manome does not teach a portion of the second connector is disposed within a recess in the first connector.  However, forming a cable connector arrangement in the claimed manner was known in the art.  For example, Hahakura illustrates (Figures 13-14) a robot having a first cable (19) with a first connector (8), a 
With respect to claim 2, Manome teaches the second cable includes at least one of a signal line and a power supply line.  
With respect to claim 3, Park teaches the support unit has a base, and the control unit is located inside of the base.  
With respect to claim 4, Manome teaches the first arm is provided directly on the base, and a first housing having a part overlapping with the base as seen from an axis direction of the first rotation axis is provided in the support unit.  
With respect to claim 5, Manome teaches the pipe connects the first housing to the second arm.  
With respect to claim 6, Park teaches the control board (250) has a connecting part (710) configured to connect a teaching apparatus (700) teaching an operation of the first arm and the second arm.  
With respect to claim 7, Park teaches the control board has a connecting part (710) configured to connect a teaching apparatus (700) teaching an operation of the first arm and the second arm, and the connecting part is provided in the first housing.  

With respect to claim 10, it was well known to use an amplifier-integrated motor for driving a component.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to configure the robot of Manome with an amplifier-integrated motor for driving a component, as is known in the art, motivation being to provide a robot having a predetermined operating capacity.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicant argues the prior art does not disclose the second connector is directly connected to the first connector such that the first cable is connected to the second connector, and a portion of the second connector is disposed within a recess in the first connector.  Referring to Figure 1 of Manome appears to show the connectors being directly connected to each other.  The newly applied prior art to Hahakura illustrates (Figures 13-14) a robot having a first cable (19) with a first connector (8), a second cable (901) with a second connector, the first connector being directly connected to the second connector, the first connector attached to a robot arm (14), wherein a portion of the second connector is disposed within a recess in the first connector.  Accordingly, the claim limitation fails to distinguish over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658